      Case 2:15-cv-00463-RCL-SMD Document 240 Filed 01/21/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,                    )
                                              )
                  Plaintiffs,                 )      CASE NO: 2:15-CV-463-RCL
                                              )
VS.                                           )
                                              )
THE CITY OF MONTGOMERY,                       )
ALABAMA, et al.,                              )
                                              )
                  Defendants.                 )

          CITY OF MONTGOMERY’S MOTION FOR SUMMARY JUDGMENT

        Defendant the City of Montgomery (“City”) moves the Court to enter summary judgment

in its favor as to all of the Plaintiffs’ claims in accordance with Rule 56, Fed. R. Civ. P. For the

reasons set forth in the contemporaneously-filed supporting brief, there is no genuine dispute as to

any material fact, and the City is entitled to a judgment as a matter of law. In addition to its

supporting brief, the City relies on its contemporaneously-filed evidentiary submission, the

evidentiary submission of the other parties, and the pleadings and other evidentiary material filed

in this action.

        The City further respectfully requests oral argument on this motion.

        Respectfully submitted this 21st day of January, 2020.

                                              s/Shannon L. Holliday
                                              Shannon L. Holliday [ASB-5440-Y77S]
                                              Richard H. Gill [ASB-7945-G70R]
                                              Robert D. Segall [ASB-7354-E68R]
                                              COPELAND, FRANCO, SCREWS & GILL, P.A.
                                              P.O. Box 347
                                              Montgomery, AL 36101-0347
                                              holliday@copelandfranco.com
                                              gill@copelandfranco.com
                                              segall@copelandfranco.com
                                              Attorneys for Defendant City of Montgomery
     Case 2:15-cv-00463-RCL-SMD Document 240 Filed 01/21/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of January, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to:

 Martha I. Morgan                                 Faya Rose Toure
 8800 Lodge Lane                                  Henry Sanders
 Cottondale, Alabama 35453                        Chestnut, Sanders & Sanders, LLC
 mimorgan@yahoo.com                               P.O. Box 1290
                                                  Selma, AL 36702
 Harold C. Hirshman                               fayarose@gmail.com
 Jennifer A. Barrett                              gpompey@csspca.com
 Dentons US LLP
 233 South Wacker Drive                           Michael L. Jackson
 Suite 5900                                       Larry S. Logsdon
 Chicago, IL 60606                                Wesley K. Winborn
 harold.hirshman@dentons.com                      Wallace, Jordan, Ratliff & Brandt, L.L.C.
 jennifer.barrett@dentons.com                     P.O. Box 530910
                                                  Birmingham, AL 35253
 Stephen J. O’Brien                               mjackson@wallacjordan.com
 Dentons US LLP                                   llogsdon@wallacejordan.com
 One Metropolitan Square, Suite 3000              wwinborn@wallacejordan.com
 St. Louis, MO 63102
 stephen.obrien@dentons.com                   E. Ham Wilson
                                              Miland F. Simpler, III
 Greg Bass                                    Ball, Ball, Matthews & Novak, P.A.
 Britney Wilson                               P. O. Box 2148
 National Center for Law and Economic Justice Montgomery, AL 36109-5413
 275 Seventh Avenue, Suite 1506               hwilson@ball-ball.com
 New York, NY 10001                           msimpler@ball-ball.com
 bass@nclej.org
 wilson@nclej.org                             R. Bernard Harwood, Jr.
                                              Rosen Harwood, P.A.
                                              2200 Jack Warner Parkway
                                              Suite 200
                                              Tuscaloosa, AL 35401
                                              bharwood@rosenharwood.com


                                                     s/Shannon L. Holliday
                                                     Of Counsel
